DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	The present application is being examined under the preliminarily amended claims filed on 05/18/2021. 
Claims 1-20 are pending.
Claims 1-20 are rejected.

Specification
The specification filed on 06/04/2021 is accepted for examination purposes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   Claim 1 recites receiving a request for resources to a first application associated with a first entity, the first application having a plurality of levels of performance each corresponding to a different power consumption; and determining a particular level of performance of the first application to run on a resource under a first constraint that a sum of a power consumption of the first application running at the particular level of performance and power 
The limitations of receiving a request for resources to an application, and determining a level of performance of the application under a constraint of a power budget not being exceeded are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.  For example, for the computer-readable storage medium, “receiving” and “determining” in the context of this claim encompasses the user manually receiving the request for resources for an application and determining a level of performance for the application that is within power budget constraints. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Dependent claims 2-7 recites nothing more than additional determining steps and/or description of the parameter being considered. Accordingly, claims 2-7 also recite abstract ideas.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a storage medium with instructions for processors to perform receiving and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. These claims are not patent eligible.
As for claims 8-14, this judicial exception is not integrated into a practical application because the claim only recites one additional element – using a computer-readable storage medium storing instructions executable by one or more processors. The computer-readable storage mediums in all steps is recited at a high-level of generality (i.e. as a generic storage device with instructions for performing generic computer functions of receiving a request for resource allocation and determining performance 

Claim Interpretation
In reference to claims 8-14, a computer-readable storage medium is required to be non-transitory for the claim to fall under the statutory category of article of manufacture.    In the Specification Para 170, Applicant defines computer-readable storage media as not including communication media. For the purposes of examination, computer-readable storage media will be interpreted as not including communication media.  

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
A power capping module configured to receive in claim 15;
A performance management module configured to determine in claim 15.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The structure supporting the features of the power capping module configured to receive and the performance management module configured to determine can be found in Figures 5A, 5B, and 5C.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the plurality of active states and/or the plurality of idle states" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, claim 20 will be interpreted as being dependent on claim 19 where antecedent basis for the plurality of active states and/or the plurality of idle states is stated.
	Correction/clarification required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trichy Ravi et al. US Publication No. 2015/0067356 (hereinafter Trichy Ravi).

In reference to claim 1, Trichy Ravi teaches a method comprising:
receiving a request for assigning resources to a first application associated with a first entity; the first application having a plurality of levels of performance each corresponding to a different power consumption (Trichy Ravi Para 22 Lines 2-16 describes power distributor 310 that is waiting to receive an input from a manager 320 to redistribute power credits when a thread of process reaches a barrier [waiting to receive a request for assigning resources to a first application] for a cluster or node [first entity]), Trichy Ravi Para 26 Lines 10-13 describes different performance states);    
and determining a particular level of performance of the first application to run on a resource under a first constraint that a sum of a power consumption of the first application running at the particular level of performance and power consumptions of one or more other resources running other applications associated with the first entity is less than or equal to a power budget associated with the first entity (Trichy Ravi Para 26 Lines 16-20 describes the thread manager assigning program threads to CPU core 182 [first application] then the cores being placed into a power state that is determined to be the highest power state within the assigned power budget [less than or equal to the power budget for the designated application]). 

In reference to claim 2, 
wherein determining the particular level of performance of the first application comprises selecting a level of performance having a maximum power consumption that is allowable under the first constraint (Trichy Ravi Para 26 Lines 16-20 describes CPU cores 182 and 184 being placed into a power state that is determined to be the highest power states with the assigned power budget).

In reference to claim 3, Trichy Ravi teaches the method of claim 1 in addition to teaching:
wherein determining the particular level of performance of the first application comprises selecting a level of performance having a minimum power consumption that is acceptable to run the first application (Trichy Ravi Para 23 Lines 1-3 describes idle processes/threads have idle resources that may be placed in the lowest P-state [placed in the lowest performance state which is the minimum acceptable power consumption]).

In reference to claim 4, Trichy Ravi teaches the method of claim 1 in addition to teaching:
wherein determining the particular level of performance of the first application comprises selecting a level of performance having a power consumption between a maximum power consumption and a minimum power consumption (Trichy Ravi Para 26 Lines 10-20 describes the cores having several different performance states ranging from highest performance level to lowest performance level then picking a performance level from the set. Furthermore, Trichy Ravi Para 25 Lines 8-17 describes migrating idle threads to a single processor core, allowing for different power consumption levels between the cores). 

In reference to claim 5, 
wherein the power consumptions of the one or more other resources are determined by a plurality of active states and/or a plurality of idle states of the one or more other resources (Trichy Ravi Para 28 describes the residual power credit as the difference between the power credit and an incremental power consumption of the second core at its increased performance state).

In reference to claim 8, Trichy Ravi teaches a computer-readable storage medium storing computer-readable instructions executable by one or more processors (Trichy Ravi Para 30 Lines 6-13), that when executed by the one or more processors, cause the one or more processors to perform acts comprising: 
receiving a request for assigning resources to a first application associated with a first entity, the first application having a plurality of levels of performance each corresponding to a different power consumption (Trichy Ravi Para 22 Lines 2-16 describes power distributor 310 that is waiting to receive an input from a manager 320 to redistribute power credits when a thread of process reaches a barrier [waiting to receive a request for assigning resources to a first application] for a cluster or node [first entity]), Trichy Ravi Para 26 Lines 10-13 describes different performance states); 
and determining a particular level of performance of the first application to run on a resource under a first constraint that a sum of a power consumption of the first application running at the particular level of performance and power consumptions of one or more other resources running other applications associated with the first entity is less than or equal to a power budget associated with the first entity (Trichy Ravi Para 26 Lines 16-20 describes the thread manager assigning program threads to CPU core 182 [first application] then the cores being placed into a power state that is determined to be the highest power 

In reference to claim 9, Trichy Ravi teaches the computer-readable storage medium of claim 8 in addition to teaching:
wherein determining the particular level of performance of the first application comprises selecting a level of performance having a maximum power consumption that is allowable under the first constraint (Trichy Ravi Para 26 Lines 16-20 describes CPU cores 182 and 184 being placed into a power state that is determined to be the highest power states with the assigned power budget).

In reference to claim 10, Trichy Ravi teaches the computer-readable storage medium of claim 8 in addition to teaching:
wherein determining the particular level of performance of the first application comprises selecting a level of performance having a minimum power consumption that is acceptable to run the first application (Trichy Ravi Para 23 Lines 1-3 describes idle processes/threads have idle resources that may be placed in the lowest P-state [placed in the lowest performance state which is the minimum acceptable power consumption]).

In reference to claim 11, Trichy Ravi teaches the computer-readable storage medium of claim 8 in addition to teaching:
wherein determining the particular level of performance of the first application comprises selecting a level of performance having a power consumption between a maximum power consumption and a minimum power consumption (Trichy Ravi Para 26 Lines 10-20 describes 

In reference to claim 12, Trichy Ravi teaches the computer-readable storage medium of claim 8 in addition to teaching:
wherein the power consumptions of the one or more other resources are determined by a plurality of active states and/or a plurality of idle states of the one or more other resources (Trichy Ravi Para 28 describes the residual power credit as the difference between the power credit and an incremental power consumption of the second core at its increased performance state).

In reference to claim 15, Trichy Ravi teaches an apparatus comprising: 
one or more processors (Trichy Ravi Fig. 1, Para 26 Lines 3-5 CPU 0-1 for each node 180);  
and memory communicatively coupled to the one or more processors, the memory storing computer-executable modules executable by the one or more processors, (Trichy Ravi Para 30 Lines 6-17) the computer-executable modules including: 
a power capping module configured to receive a request for assigning resources to a first application associated with a first entity, the first application having a plurality of levels of performance each corresponding to a different power consumption (Trichy Ravi Para 22 Lines 2-16 describes power distributor 310 [power capping module] that is waiting to receive an input from a manager 320 to redistribute power credits when a thread of process reaches a barrier [waiting to receive a 
and a performance management module configured to determine a particular level of performance of the first application to run on a resource under a first constraint that a sum Lee&Haye''5of a power consumption of the first application running at the particular level of performance and power consumptions of one or more other resources running other applications associated with the first entity is less than or equal to a power budget associated with the first entity (Trichy Ravi Para 26 Lines 16-20 describes the thread manager [performance management module] assigning program threads to CPU core 182 [first application] then the cores being placed into a power state that is determined to be the highest power state within the assigned power budget [less than or equal to the power budget for the designated application]).

In reference to claim 16, Trichy Ravi teaches the apparatus of claim 15 in addition to teaching:
wherein the performance management module is further configured to select a level of performance having a maximum power consumption that is allowable under the first constraint (Trichy Ravi Para 26 Lines 16-20 describes CPU cores 182 and 184 being placed into a power state that is determined by the node-level power distributor 152 to be the highest power states with the assigned power budget).

In reference to claim 17, Trichy Ravi teaches the apparatus of claim 15 in addition to teaching:
wherein the performance management module is further configured to select a level of performance having a minimum power consumption that is acceptable to run the first 

In reference to claim 18, Trichy Ravi teaches the apparatus of claim 15 in addition to teaching:
wherein determining the particular level of performance of the first application comprises selecting a level of performance having a power consumption between a maximum power consumption and a minimum power consumption (Trichy Ravi Para 26 Lines 10-20 describes the cores having several different performance states ranging from highest performance level to lowest performance level then picking a performance level from the set. Furthermore, Trichy Ravi Para 25 Lines 8-17 describes migrating idle threads to a single processor core, allowing for different power consumption levels between the cores).

In reference to claim 19, Trichy Ravi teaches the apparatus of claim 15 in addition to teaching:
wherein the power consumptions of the one or more other resources are determined by a plurality of active states and/or a plurality of idle states of the one or more other resources (Trichy Ravi Para 28 describes the residual power credit as the difference between the power credit and an incremental power consumption of the second core at its increased performance state).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Trichy Ravi in view of Anderson et al. US Patent No. 8,654,691 (hereinafter Anderson).

In reference to claim 6, Trichy Ravi teaches the method of claim 5. Trichy Ravi also discusses mitigating and changing performance level of the resources to boost the performance (Trichy Ravi Para 24) wherein each performance level is associated with a clock frequency (Trichy Ravi Para 26) and further teaches the system for managing power budget to facilitate the communication among the computing resources to ensure proper delay time to ensure proper synchronization and proper communication among the processes during runtime (Trichy Ravi Para 3-4 and 10-12).  
However, Trichy Ravi does not explicitly teach:
wherein the plurality of active states and/or the plurality of idle states of the one or more other resources are determined by tolerated latencies of the one or more other applications.
In the analogous art of managing wireless communications, Anderson teaches 
wherein the plurality of active states and/or the plurality of idle states of the one or more other resources are determined by tolerated latencies of the one or more other applications (Anderson Col 18 Lines 56-66 describes a wireless device determining the activity status of channels based on data packets, protocol acknowledgements, etc. with this criteria being based on whether an application is latency-sensitive).
It would have been obvious to one of ordinary skill in the art having the teachings of both Trichy Ravi and Anderson before him before the effective filing date of the claimed invention to have modified Trichy Ravi to incorporate the teachings of Anderson to check for the active states of resources during communication between devices. One of ordinary skill in the art would know to monitor ongoing communication to optimize inactivity based on observed traffic flow (Anderson Col 14 Lines 19-23) to  contribute to proper communication during process runtime.

In reference to claim 13, Trichy Ravi teaches the computer-readable storage medium of claim 12. Trichy Ravi also discusses mitigating and changing performance level of the resources to boost the performance (Trichy Ravi Para 24) wherein each performance level is associated with a clock frequency (Trichy Ravi Para 26) and further teaches the system for managing power budget to facilitate the communication among the computing resources to ensure proper delay time to ensure proper synchronization and proper communication among the processes during runtime (Trichy Ravi Para 3-4 and 10-12). 
However, Trichy Ravi does not explicitly teach:
wherein the plurality of active states and/or the plurality of idle states of the one or more other resources are determined by tolerated latencies of the one or more other applications.
In the analogous art of managing wireless communications, Anderson teaches 
wherein the plurality of active states and/or the plurality of idle states of the one or more other resources are determined by tolerated latencies of the one or more other applications (Anderson Col 18 Lines 56-66 describes a wireless device determining the activity status of channels based on data packets, protocol acknowledgements, etc. with this criteria being based on whether an application is latency-sensitive).
It would have been obvious to one of ordinary skill in the art having the teachings of both Trichy Ravi and Anderson before him before the effective filing date of the claimed invention to have modified Trichy Ravi to incorporate the teachings of Anderson to check for the active states of resources during communication between devices. One of ordinary skill in the art would know to monitor ongoing communication to optimize inactivity based on observed traffic flow (Anderson Col 14 Lines 19-23).

In reference to claim 20, Trichy Ravi teaches the apparatus of claim 19. Trichy Ravi also discusses mitigating and changing performance level of the resources to boost the performance (Trichy Ravi Para 24) wherein each performance level is associated with a clock frequency (Trichy Ravi Para 26) and further teaches the system for managing power budget to facilitate the communication among the computing resources to ensure proper delay time to ensure proper synchronization and proper communication among the processes during runtime (Trichy Ravi Para 3-4 and 10-12).
However, Trichy Ravi does not explicitly teach:
wherein the plurality of active states and/or the plurality of idle states of the one or more other resources are determined by tolerated latencies of the one or more other applications.
In the analogous art of managing wireless communications, Anderson teaches 
wherein the plurality of active states and/or the plurality of idle states of the one or more other resources are determined by tolerated latencies of the one or more other applications 
It would have been obvious to one of ordinary skill in the art having the teachings of both Trichy Ravi and Anderson before him before the effective filing date of the claimed invention to have modified Trichy Ravi to incorporate the teachings of Anderson to check for the active states of resources during communication between devices. One of ordinary skill in the art would know to monitor ongoing communication to optimize inactivity based on observed traffic flow (Anderson Col 14 Lines 19-23).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Trichy Ravi in view of He et al. China Publication No. CN112016258A (hereinafter He).

In reference to claim 7, Trichy Ravi teaches the method of claim 5. Trichy Ravi teaches taking into consideration of the variation of runtime environment and hardware platforms (Para 4 and 16).
However, Trichy Ravi does not explicitly teach:
wherein the plurality of active states and/or the plurality of idle states of the one or more other resources are determined by required uncore/memory frequencies of the one or more other applications.
In the analogous art of automatic energy-saving circuits for multi-memory SOC systems, He teaches:
wherein the plurality of active states and/or the plurality of idle states of the one or more other resources are determined by required uncore/memory frequencies of the one or more other applications (He, Description, highlighted text on pages 1 and 3 describes when 
It would have been obvious to one of ordinary skill in the art having the teachings of both Trichy Ravi and He before him before the effective filing date of the claimed invention to have modified Trichy Ravi to incorporate the teachings of He to predict active states of resources using memory frequencies. One of ordinary skill in the art would know to only supply relatively high power supply voltage when performing high power operations (He, Background, highlighted text).

In reference to claim 14, Trichy Ravi teaches the computer-readable storage medium of claim 12. Trichy Ravi teaches taking into consideration of the variation of runtime environment and hardware platforms (Para 4 and 16).
However, Trichy Ravi does not explicitly teach:
wherein the plurality of active states and/or the plurality of idle states of the one or more other resources are determined by required uncore/memory frequencies of the one or more other applications.
In the analogous art of automatic energy-saving circuits for multi-memory SOC systems, He teaches:
wherein the plurality of active states and/or the plurality of idle states of the one or more other resources are determined by required uncore/memory frequencies of the one or more other applications (He, Description, highlighted text on pages 1 and 3 describes when a memory is used frequently, the address predictor will predict the memory needs to be in an active state).
It would have been obvious to one of ordinary skill in the art having the teachings of both Trichy Ravi and He before him before the effective filing date of the claimed invention to have modified Trichy 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A. LATHAM whose telephone number is (571)272-0950. The examiner can normally be reached Monday through Friday 8:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM HUYNH can be reached on 540-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186